Citation Nr: 0027400	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  94-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain with herniated nucleus pulposus at L5-S1, currently 
evaluated at 40 percent.

2.  Entitlement to service connection for a psychiatric 
disability on a direct basis and as secondary to service 
connected chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1983.

By rating action of September 1983, service connection for 
low back pain syndrome was granted.  The veteran filed a 
claim in September 1993 for an increased evaluation for 
service connected lower back disability.  This appeal arises 
from the November 1993 rating decision from the Roanoke, 
Virginia Regional Office (RO) that continued the evaluation 
of the veteran's service connected back disability at 40 
percent.  A Notice of Disagreement was filed in December 1993 
and a Statement of the Case was issued in January 1994.  A 
substantive appeal was filed in February 1994 with a request 
for a hearing at the RO before a local hearing officer and a 
request for a hearing at the RO before a member of the Board.  
In March 1994, a hearing at the RO before a local hearing 
officer was held.  

This case was remanded in October 1996 for further 
development.  

In December 1996, the veteran withdrew his request for a 
hearing at the RO before a member of the Board.

This appeal additionally arises from a March 1999 rating 
decision from the Roanoke, Virginia RO that denied the 
veteran's claim for service connection for depression as 
secondary to the service connected chronic low back pain.  A 
Notice of Disagreement was filed in April 1999 and a 
Statement of the Case was issued in June 1999.  A substantive 
appeal was filed in July 1999 with a request for a hearing 
before a member of the Board in Washington, DC.

On August 9, 2000, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).

Additionally, the veteran, at the August 9, 2000 Board 
hearing argued that his psychiatric disorder had its onset in 
service.  The issue of direct service connection will be 
addressed in connection with the present appeal.  He also 
argued that he was unemployable due to his service connected 
low back disability.  The RO has not developed the issue of 
entitlement to benefits based on individual unemployability 
(TDIU).  This issue is not inextricably intertwined with the 
current appeal.  As no action has been taken, it is referred 
to the RO for the appropriate action.

The issue of an increased rating for chronic low back pain 
with herniated nucleus pulposus at L5-S1 is the subject of 
the Remand decision below.


FINDINGS OF FACT

1.  The veteran has a diagnosis of a current psychiatric 
disability.

2.  A medical nexus opinion is of record concerning a 
relationship between a psychiatric disability and service 
connected low back disability. 

3.  The claim for service connection for a psychiatric 
disability on a secondary basis is plausible.

4.  The VA has a duty to assist in the development of the 
claims of service connection for a back disability on a 
direct and secondary basis.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Also, the 
United States Court of Appeals for Veterans Claims has held 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice 
connected disability caused by a service connected disorder.  
Allen V Brown, 7 Vet. App. 430 (1995).  A claim for secondary 
service connection must, as must all claims, be well grounded 
under 38 U.S.C. A. § 5107(a).  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  A claim for secondary service connection is 
well grounded if there is medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998).

In this case, a record from Denise L. Borden, M.D. from 
January 1990 notes that the veteran was seen for low back and 
neck pain and stiffness.  It was additionally indicated that 
the veteran had an element of mild depression associated with 
the pain. 

Also of record is a VA examination from February 1997, 
wherein the diagnoses included past history of possible major 
depressive episode which appeared to be in at least partial 
remission and maybe some evidence of dysthymia.  It was noted 
that it was hard to say with certainty that the veteran's 
depressive conditions were secondary to his back pain and it 
was suspected that there was an element to his pain that was 
above and beyond what was physically there, so a diagnosis of 
somatoform pain disorder might also be tendered.

Therefore, the veteran has presented evidence of a current 
psychiatric disability and evidence indicating that there is 
a relationship between the service connected low back 
disability and a psychiatric disability.  Therefore, the 
veteran's secondary service connection claim concerning a 
psychiatric disability is well grounded.  As the veteran has 
established a well grounded claim for secondary service 
connection, the claim for direct service connection will also 
be considered well grounded.  See Schroeder v. West, 212 F.3d 
1265 (2000).  Therein, the Court held that once a veteran has 
established a well-grounded claim, the Secretary's duty to 
assist pursuant to section 38 U.S.C.A. § 5107(a), includes 
the "investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran."  
Schroeder, 212 F.3d at 1271.   


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, the veteran reported at the August 2000 Board 
hearing that sometime in the early 1990s a VA vocational 
rehabilitation counselor made a connection between his 
service connected low back disability and a psychiatric 
disability.  Further, the veteran reported treatment for a 
psychiatric disability at the Boston VA Medical Center soon 
after he separated from service and subsequently at the 
Richmond, Virginia VA Medical Center.  Therefore, these 
records should be obtained.  

The Court has also held that the duty to assist includes the 
duty to obtain adequate and contemporaneous VA examinations.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  In this case, a VA examination is needed to 
address the medical issues presented on appeal.

Further, the veteran contends that the RO erred by failing to 
grant an increased rating for service connected low back 
disability.  He has thus stated a well-grounded claim for an 
increased rating.  A claim for an increased evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In this case, another orthopedic examination of the veteran 
should be ordered, as the medical evidence of record does not 
adequately address the requirements of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) held that in 
evaluating a service-connected joint, the Board erred by not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45.  Thus, when considering the rating to be 
assigned a service-connected joint, medical evidence must be 
obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  When addressing 
functional loss, the provisions of VAOPGCPREC 36-97 (December 
1997) must be taken into account.  This opinion provides that 
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion and that 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  Thus, it must be 
determined whether a higher rating is warranted under DC 5293 
based on functional loss.  

An additional neurological examination needs to be provided 
as it was indicated at the February 1997 VA examination that 
x-rays were not available for review.  However, there is an 
x-ray report from that same month as well as more recent MRI 
reports located in the claims folder.  The duty to assist a 
veteran as provided for in 38 U.S.C.A. § 5107(a) has been 
interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, as the veteran complains of radiating 
pain, further examination is warranted so as to ensure that 
the evaluation of the low back disability is a fully informed 
one.  

Finally, there is an indication in the record that the 
veteran has been treated at the Richmond, Virginia VAMC for 
the service connected low back disability.  Treatment records 
from these facilities should be requested prior to the VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who treated the veteran for the 
service connected low back disability 
since 1993 and for a psychiatric 
disability since service.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including from the Boston, 
Massachusetts and Richmond, Virginia 
VAMCs.  The RO should obtain the 
veteran's vocational rehabilitation file 
and contact the veteran for assistance in 
obtaining a statement from a vocational 
rehabilitation counselor regarding a 
connection between a psychiatric 
disability and the service connected low 
back disability. 

2.  Thereafter, the veteran should be 
afforded a special psychiatric 
examination regarding a psychiatric 
disability and orthopedic and 
neurological examinations to determine 
the current severity of the chronic low 
back pain with herniated nucleus pulposus 
at L5-S1.  Notification of the date, time 
and place of the examination should be 
sent to the veteran.  The claims folder 
must be made available to the examiners 
for review prior to the examinations.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

Psychiatric examination:  The examiner 
should answer the following questions 
below.  In so doing, the examiner should 
respond using any phrase appearing in 
bold type in the question.  Any such 
phrase represents the standard of proof 
that the Board uses in adjudicating 
claims involving service connection.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".  If the physician agrees or 
disagrees with any opinion of record 
concerning the issue of secondary service 
connection for a psychiatric disability, 
he/she may, at his/her discretion, 
comment on the reasons for any such 
disagreement or agreement.

I.  What is the current 
diagnosis(es) of any existing 
psychiatric disorder and when did 
each have its onset?

II.  Is it at least as likely as not 
that any current psychiatric 
disability is proximately due to or 
the result of service connected low 
back disability?  If so, the 
diagnosis of the particular 
disability should be specified.

II.  Is it at least as likely as not 
that any current psychiatric 
disability is being aggravated by 
the service connected back 
disability?  If so, the diagnosis of 
the back disability should be 
specified and the degree of 
aggravation should be quantified to 
the extent feasible.

III.  Is it at least as likely as 
not that any current psychiatric 
disability had its onset in the 
veteran's service?  If so, the 
diagnosis of the particular 
disability should be specified.

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
low back disability due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected low back 
disability.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After the requested development has 
been completed, the RO should again 
review the veteran's claims for service 
connection for a psychiatric disability 
on a direct basis and as secondary to the 
veteran's service connected low back 
disability.  This should include 
consideration of the case of Allen v. 
Brown, 7 Vet. App. 439 (1995) wherein the 
Court held that service connection may be 
warranted when aggravation of a 
nonservice-connected condition is 
proximately due to or the result of a 
service connected condition.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

3.  The RO should additionally review the 
veteran's claim for an increased rating 
for service connected chronic low back 
pain with herniated nucleus pulposus at 
L5-S1 on the basis of all the evidence of 
record.  Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45 and the 
provisions of DeLuca.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 with 
regard to the increased rating claim if 
the veteran fails to appear for a 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Vocational Rehabilitation file must accompany the 
claims folder.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


